Citation Nr: 0702105	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  97-29 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from April 1968 to April 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified in support of his claim at a hearing 
held before the Board at the RO in Huntington, West Virginia, 
in March 2000.  In May 2000, the Board affirmed the RO's May 
1992 decision.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in May 2001, the Court granted Appellee's 
Motion for Remand and to Stay Proceedings (motion), vacated 
the Board's decision, and remanded the matter to the Board 
for readjudication in accordance with the motion.

In November 2003, the Board remanded the veteran's claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.

In August 2005, the issue on appeal was again before the 
Board when it was denied.  The veteran appealed the August 
2005 denial to the Court.  In June 2006, the Court granted a 
June 2006 Joint Motion and vacated the Board's August 2005 
decision.  The case was remanded by the Court back to the 
Board for compliance with instructions included in the June 
2006 Joint Motion.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.  


REMAND

As noted in the introduction, the issue on appeal was before 
the Board in November 2003 at which time it was remanded to 
the RO for additional evidentiary development.  The Board 
directed that the RO should make arrangements with the 
appropriate VA medical facility for the veteran to be 
afforded a VA orthopedic examination (as well as a neurologic 
examination if found to be indicated) to include a thorough 
and complete review of the veteran's service medical records, 
and to determine the likely etiology of any and all low back 
pathology, to include a medical nexus opinion as to whether 
it is "as likely as not" that any current low back pathology 
is due to injury in service.  The claims folder was to be 
provided to the examiner(s) for review.  Additionally, the RO 
was to specifically request that the VA orthopedic examiner's 
medical opinion include reference to the service medical 
records dated in February and March 1972, to include the 
February 3, 1972 notation of rule out herniated nucleus 
pulposus, as well as the March 10, 1972 diagnosis of chronic 
low back pain, mechanical, with radiating pain, as well as 
the Social Security Administration (SSA) decision of April 
1988 and the September 28, 1987 medical record showing 
degeneration of the intervertebral discs at L4-5, L5-S1.   

A February 2005 VA examination was conducted.

The June 2006 Joint Motion found that the Board erred by 
failing to ensure compliance with the provisions of the 
November 2003 remand.  It was specifically noted that the 
examiner who conducted the February 2005 VA examination did 
not address the appellant's in-service diagnosis of "rule 
out herniated nucleus pulposus" nor did the examiner provide 
an opinion as to whether the veteran's current disability is 
"as likely as not" related to his military service.  The 
examiner who conducted the February 2005 VA examination wrote 
that he would have to resort to mere speculation to say if 
the veteran's current back pain was related to his active 
duty.  The Joint Motion also indicated that there was no 
evidence of record of a service medical record dated February 
3, 1972 which included a diagnosis of rule out herniated 
nucleus pulposus.  

A review of the evidence of record fails to document the 
presence of a February 3, 1972 service medical record which 
included the notation of rule out herniated nucleus pulposus.  
The Board was also unable to find a September 28, 1987 
medical record showing degeneration of the intervertebral 
discs at L4-5, L5-S1 which was also referenced in the 
November 2003 remand.  The Board has revised the following 
remand instructions accordingly based on the absence of this 
information.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA orthopedic 
examination (as well as a neurologic 
examination if found to be indicated) to 
include a thorough and complete review of 
the veteran's service medical records, and 
to determine the likely etiology of any 
and all low back pathology, to include a 
medical nexus opinion as to whether it is 
"as likely as not" that any current low 
back pathology is due to injury in 
service.  The claims folder must be 
provided to the examiner(s) for review of 
pertinent documents therein.  
Additionally, the RO should specifically 
request that the VA orthopedic examiner's 
medical opinion include reference to the 
service medical records dated in February 
and March 1972, to include the March 10, 
1972 diagnosis of chronic low back pain, 
mechanical, as well as the SSA decision of 
April 1988 and the January 18, 1988 
private medical record showing 
degeneration of the intervertebral discs 
at L4-5, L5-S1.   

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

